                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


CHRISTOPHER SADOWSKI,
Plaintiff,

v.                                                          Case No. 18–CV–02015–JPG–MAB

BLOCK COMMUNICATIONS, INC.,
Defendant.

                                        JUDGMENT

        This matter having come before the Court, and the Court having found it lacks personal

jurisdiction,

        IT IS HEREBY ORDERED AND ADJUDGED that this case is DISMISSED for lack

of jurisdiction.



Dated: September 16, 2019                   MARGARET M. ROBERTIE, Clerk of Court
                                            /s/Tina Gray, Deputy Clerk


Approved by: s/J. Phil Gilbert
             United States District Judge
